Citation Nr: 0316474	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from September 1988 
to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the above claim.


FINDINGS OF FACT

1.  In May 1994, the RO determined that new and material 
evidence had not been submitted with which to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder.  The RO properly notified the veteran of that 
decision, and he did not perfect an appeal.  

2.  Since the May 1994 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a psychiatric disorder, which is 
neither cumulative nor redundant and which is, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim, has not been submitted.


CONCLUSIONS OF LAW

1.  The May 1994 RO decision that determining that new and 
material evidence had not been submitted with which to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200 (2002).  

2.  New and material evidence has not been received, and the 
claim for service connection for a psychiatric disorder, may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified by means of the discussions 
in the November 2000 rating decision and June 2001 statement 
of the case of the criteria for establishing service 
connection, the pertinent law and regulations, and the 
reasons for the denial of his claim.  He has been informed, 
therefore, of what the evidence needs to show in order for 
his claim to be granted.  The veteran was also notified of 
the VCAA in the July 2001 development letter from the RO, 
which also informed him of who is responsible for producing 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran's service medical records and VA 
treatment records, as well as his private treatment records 
are of record, as set forth below.  There is no indication of 
any additional relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A medical examination is unnecessary because the 
duty to provide a medical examination applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  New and material evidence 
has not been presented in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  The requirements of the VCAA have 
been met.  


II.  Factual background

The service medical records reflect that the veteran was 
hospitalized from May to June 1989 during which time a 
diagnosis of psychotic disorder, moderate, was made.  A 
medical board determined that this condition existed prior to 
service and was not permanently aggravated therein and 
determined that the veteran was unfit for further military 
service.  The hospitalization records reflect that the 
veteran's problems began 1 to 2 years prior to June 1989, at 
which time he was in college.  At that time, he experienced 
symptoms of depression and hearing voices, for which he 
sought psychiatric care and was prescribed medication.   

In October and November 1989, the veteran filed a 
compensation claim for a psychotic disorder.

In a February 1990 statement, the veteran reported that pre-
service, the only psychiatric type treatment he had received 
was during college from a counselor due to academic 
pressures.  He also indicated that these records or 
documentation were not available.  

In March 1990, a VA psychological evaluation was conducted at 
which time atypical psychosis was diagnosed.  Atypical 
psychosis was also diagnosed during a July 1990 VA 
psychiatric evaluation.

In an August 1990 rating action, the RO denied entitlement to 
service connection for atypical psychotic disorder, reasoning 
that the condition existed prior to service and was not 
aggravated therein.  The veteran was notified of that 
decision the same month and did not appeal it.

In March 1993, the veteran filed to reopen the claim.  In 
June 1993, he was notified by the RO that because he had not 
appealed the August 1990 rating action, it became final, and 
could not be reopened without the presentation of new and 
material evidence.

In April 1994, a medical statement from Dr. Ramirez, written 
in Spanish, was received.  An English translation of the 
statement is of record.  The doctor noted that he had treated 
the veteran since February 1998 and indicated that his 
emotional condition was acquired before service, and at that 
time, his social functioning was adequate.  He stated that 
after returning from the Army in 1992, his condition was 
seriously aggravated to the point of having to take 
neuroleptic medications (anti-psychotics) because his social 
functioning had diminished greatly.  The doctor opined that 
the aggravation of the veteran's mental condition was 
directly related with his admission to the Armed Forces.  

In a May 1994 rating action, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim.  The English translation of Dr. Ramirez's 
statement was not received until 2003.  However, the original 
Spanish version was apparently fully understood and 
considered at the time of the May 1994 rating action.  The RO 
explained that the statement did not demonstrate that the 
veteran's pre-existing psychiatric condition was aggravated 
during military service.  The veteran was advised of that 
decision in May 1994 and did not file a timely substantive 
appeal after the issuance of a Statement of the Case in 
November 1994.  

In December 1999, the veteran filed to reopen the claim for a 
psychotic disorder.  In July 2000 correspondence from the RO, 
he was informed of what would need to be done to reopen the 
claim.  

A June 2000 statement from a registered nurse at a community 
mental health center was received in July 2000.  The nurse 
indicated that the veteran began treatment in February 2000 
and had been seen on 9 occasions.  She indicated that a 
diagnosis of schizophrenia had been made and noted that 
atypical psychosis had been previously diagnosed.  

VA medical records dated from 1990 to 1997 were also added to 
the record.  The majority of the records were either 
duplicates or immaterial to the claim and the only new 
evidence consisted of 1997 records reflecting that the 
veteran was being treated for atypical psychosis for which he 
was prescribed medication.  

By rating action of November 2000, the RO determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for 
psychosis.  

In January 2001, a private medical record was received 
indicating that in February 1993, the veteran was treated for 
atypical psychosis in remission; in October 1995 he was 
treated for paranoid disorder and in November 1998 for 
schizoaffective disorder.

In January 2001, another statement was received from the 
registered nurse at a community mental health center.  She 
indicated that the veteran's current diagnosis was chronic, 
paranoid type schizophrenia, although it had been also been 
diagnosed as other conditions including atypical psychosis.  
She explained that it was reasonable to assume that the 
symptoms which occurred during the veteran's service were 
symptoms of the same illness which persisted throughout his 
adulthood, even though the illness had been differently 
labeled over the years.

In March 2003, an English translation of Dr. Ramirez's March 
1994 medical statement was received. 


III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2002).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 2001.  


IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for psychosis.  The 
evidence establishes, and the veteran does not argue that he 
suffered from psychosis prior to service; rather, he argues 
that the condition was permanently aggravated during service.

In a May 1994 decision, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for psychosis, 
and the veteran did not perfect an appeal.  The May 1994 
rating action represents the most recent final decision 
regarding this claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the May 1994 decision in order to 
ascertain whether new and material evidence has been 
submitted addressing the critical inquiry of whether the 
veteran's claimed psychosis which existed prior to service, 
underwent permanent aggravation during service.

Since the May 1994 rating action, the following evidence has 
been presented: (1) two statements from a registered nurse at 
a community mental health center; (2) VA medical records 
dated from 1990 to 1997; (3) a private medical record 
received in January 2001 indicating that the veteran received 
psychiatric treatment between 1993 and 1998; and (4) an 
English translation of a March 1994 medical statement from 
Dr. Ramirez.  

The Board concludes that new and material evidence has not 
been received.  The two statements from a registered nurse 
relate to the veteran's current diagnosis and treatment, but 
provide no information or opinion regarding the impact of 
service (in terms of aggravation) on the veteran's pre-
existing psychosis, except to indicate that the symptoms that 
the veteran had during service were then same as those which 
persisted thereafter, although labeled differently.  
Similarly, the January 2001 private medical record offers no 
further information except for treatment dates and diagnoses 
made at those times, and therefore, although new it is 
immaterial.  In Morton v. Principi, 3 Vet. App. 508 (1992), 
the Court held that medical records describing the veteran's 
current condition are not material to the issue of service 
connection and are not sufficient to reopen a claim for 
service connection based on new and material evidence.

The VA medical records dated from 1990 to 1997 include 
duplicate records previously considered by the RO, evidence 
unrelated to the claimed disorder, or records merely 
documenting treatment for psychosis in 1997.  None of that 
evidence is both new and material to the claim on appeal.

With respect to the March 1994 statement of Dr. Ramirez, as 
translated from Spanish to English in 2003, this evidence 
represents the most supportive evidence of record to the 
veteran's claim, as it suggests aggravation of the veteran's 
pre-existing psychosis, at least after service if not during.  
However, this evidence is not new.  It was previously 
considered and evaluated thoroughly in the May 1994 rating 
decision.  Therefore, the evidence is not new and material 
and affords no basis under which to reopen the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the May 1994 rating action is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder, is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

